Case 3:21-cv-00806-FLW-LHG Document 58-4 Filed 06/30/21 Page 1 of 1 PageID: 3769




 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 By:    Steven A. Haber, Esquire                    Attorneys for Amici Curiae
 1120 Route 73, Suite 420                           National Association of Community
 Mount Laurel, NJ 08054-5108                        Health Centers, Ryan White Clinics
 Phone: (856) 795-3300                              for 340B Access, Little Rivers Health
 Email: steven.haber@obermayer.com                  Care, Inc., and WomenCare, Inc.,
                                                    dba FamilyCare Health Center



  NOVO NORDISK INC. et al,
                                             UNITED STATES DISTRICT COURT
                             Plaintiff,      FOR THE DISTRICT OF NEW JERSEY


                  v.
                                             Civil Action No. 3:21-cv-00806-FLW-LHG

  U.S. DEPARTMENT OF HEALTH
  AND HUMAN SERVICES, et al.,

                             Defendants.



                             CERTIFICATE OF SERVICE

         I, Steven A. Haber, Esquire, hereby certify that I electronically filed the

 Unopposed Motion for Admission Pro Hac Vice of Ronald Connelly with the Clerk

 of Court, using the CM/ECF filing system, which will send notification of the filing

 to all counsel of record.


 Dated: June 30, 2021                         s/ Steven A. Haber
                                              Steven A. Haber




 OMC\4832-3216-3312.v2
